Citation Nr: 1112778	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971.  He served in the Republic of Vietnam from May 1968 to May 1969 and from March 1970 to January 1971.  His decorations included the Vietnam Campaign Medal, the Vietnam Service Medal and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO in Newark, New Jersey.  During the course of the appeal the Veteran moved, and the control of his claims file has been transferred to the RO in Winston-Salem, North Carolina.

In October 2010, the Veteran testified at a hearing held at the Board before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Based on testimony provided at that October 2010 hearing, the Board finds that additional development is needed in this case.

The information received in December 2007 from the Veteran's former employer shows that he left his employment due to a medical retirement in July 2007.

The testimony from the Veteran indicates he underwent a medical examination in conjunction with his retirement.  These records are pertinent to the appeal and should be obtained.

The Veteran also stated that he was granted disability benefits by the Social Security Administration (SSA), in part, based on impairment caused by his service-connected disabilities.  

VA must seek to obtain all pertinent records, including SSA records, of which it is put on notice.  See Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that evidence from the Social Security Administration (SSA) must be considered in a VA decision regarding benefits); see also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the SSA, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Veteran also testified that he was receiving private treatment.  Therefore, these records should be sought.

Finally, since the combined rating for the service-connected disabilities is 90 percent and meets the schedular requirements of 38 C.F.R. § 4.16 (a), he should be afforded an examination to determine if the service-connected disabilities preclude him from securing and following substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers who have treated him for his service-connected disabilities.  After securing the necessary consent from the Veteran, the RO should attempt to obtain copies of all clinical records from each identified treatment sources.  This should include obtaining a report of the physical examination that the Veteran was given as part of his medical retirement.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

The RO also should notify the Veteran that he may provide treatment records and medical evidence in support of his claim for increase.  

2.  The RO also should take all indicated action in order to request, directly from the SSA, a complete copy of the disability determination made concerning the Veteran, as well as copies of the medical records that served as the basis for the decision.  All attempts to fulfill this development must be documented in the claims file.  

If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile and the Veteran should be informed in writing.

3.  After any available records are added to the claims file, the RO should schedule the Veteran for a VA examination(s) to address the issue of a TDIU rating by reason of service-connected disability.  The Veteran's claims file must be reviewed by the examiner.  The physician should elicit a full educational and occupational history from the Veteran.  All indicated tests should be performed and all findings should be reported in detail.  

Based on a review of the entire record, a VA examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that the his service-connected disabilities, either separately or in combination, prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  After completing all indicated development, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should issue a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



